Title: To James Madison from James Simpson, 30 December 1807
From: Simpson, James
To: Madison, James



No. 134.
Sir
Tangier 30th. December 1807.

No. 133 forwarded by way of Cadiz handed a statement of the late extra Disbursements in this Consulate, on the occasion of His Majestys intended visit to Tangier.
It is with concern I have to lay before you, the enclosed information of the Cruizers of Algiers having commenced hostilities on the Flag of The United States.  I have not heard of any intelligence on this interesting matter having been received from Mr. Lear, but I am sorry to add that Mr. Gavino writes me under the 21st. this Month, a Vessel had that day arrived at Gibraltar from Oran, bringing an assurance of nine American Vessels having been carried to Algiers; he does not mark up to what time.
The Commanders of the British Cruizers off the Straits having been directed by Rear Admiral Purvis to acquaint the Masters of all American Vessels they might meet, of this new danger, the Schooner Atalanta of Boston and Ship Honestas of New Bedford, both bound for the Coast of Catalonia in Ballast, have taken shelter in this Bay, in consequence of the recommendation of Captain Hornby of the Minorca.
The former proceeded for Gibraltar but Mr. Nathan Clark Commander of the Ship has determined to proceed immediately for The United States.  I have encouraged his doing so and avail of that conveyance to forward the present dispatch.
In this Country we have not had any interesting ocurrence of late.  Our new Governor is to be at Tangier Monday next.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

